RESOLUCIÓN
Atendida la solicitud del periódico El Vocero de Puerto Rico respecto a los Informes de Divulgación Financiera del Hon. Juez Superior Fernando Campoamor Redín para los años 1990 y 1991, la comparecencia del referido magis-trado en oposición a dicha solicitud y, sobre todo, las dispo-siciones de la Regla 9 del Reglamento aplicable al Canon X de los Cánones de Ética Judicial sobre los Informes de Divulgación de Actividades Extrajudiciales y Financieras de los Jueces, adoptado por este Tribunal con fecha de 23 de diciembre de 1986, se requiere del peticionario El Vocero de Puerto Rico que exponga, en forma más definida, el interés legítimo y la necesidad que tiene de la información conte-nida en dichos informes financieros para someter datos adicionales que revelen la posible violación al citado Canon X del Código de Ética Profesional, o de ley, u otros extremos.
Lo acordó el Tribunal y certifica el señor Secretario *1003General. El Juez Asociado Señor Negrón García emitió voto disidente.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

— O —